Case 2:21-cv-00376-APG-VCF Document 1-2 Filed 03/05/21 Page 1 of 13




                      Exhibit B

    Summons and Complaint
            Case 2:21-cv-00376-APG-VCF Document 1-2 Filed 03/05/21 Page 2 of 13




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 22706114
Notice of Service of Process                                                                            Date Processed: 02/04/2021

Primary Contact:           Heather McClow
                           Lowe's Companies, Inc.
                           1000 Lowes Blvd
                           Mooresville, NC 28117-8520

Entity:                                       Lowe's Home Centers, LLC
                                              Entity ID Number 2515365
Entity Served:                                Lowe's Home Centers, LLC
Title of Action:                              Samuel Domingo vs. Lowe's Home Centers, LLC
Matter Name/ID:                               Samuel Domingo vs. Lowe's Home Centers, LLC. (10869635)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Discrimination
Court/Agency:                                 Clark County District Court, NV
Case/Reference No:                            A-21-827877-C
Jurisdiction Served:                          Nevada
Date Served on CSC:                           02/03/2021
Answer or Appearance Due:                     20 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Kyle R. Tatum
                                              702-333-4223

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case 2:21-cv-00376-APG-VCF Document 1-2 Filed 03/05/21 Page 3 of 13
Case 2:21-cv-00376-APG-VCF Document 1-2 Filed 03/05/21 Page 4 of 13
Case 2:21-cv-00376-APG-VCF Document 1-2 Filed 03/05/21 Page 5 of 13
Case 2:21-cv-00376-APG-VCF Document 1-2 Filed 03/05/21 Page 6 of 13
Case 2:21-cv-00376-APG-VCF Document 1-2 Filed 03/05/21 Page 7 of 13
Case 2:21-cv-00376-APG-VCF Document 1-2 Filed 03/05/21 Page 8 of 13
Case 2:21-cv-00376-APG-VCF Document 1-2 Filed 03/05/21 Page 9 of 13
Case 2:21-cv-00376-APG-VCF Document 1-2 Filed 03/05/21 Page 10 of 13
Case 2:21-cv-00376-APG-VCF Document 1-2 Filed 03/05/21 Page 11 of 13
Case 2:21-cv-00376-APG-VCF Document 1-2 Filed 03/05/21 Page 12 of 13
Case 2:21-cv-00376-APG-VCF Document 1-2 Filed 03/05/21 Page 13 of 13
